                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAII


ELIZABETH KANE, Bankruptcy                     CIVIL NO. 19-00574 JAO-RT
Trustee, et al.,

                                               ORDER ADOPTING
       Plaintiffs,                             RECOMMENDATION TO DISTRICT
                                               COURT TO WITHDRAW
       vs.                                     REFERENCE TO SCHEDULE JURY
                                               TRIAL

PACAP AVIATION FINANCE, LLC, et
al.,

       Defendants.



 ORDER ADOPTING RECOMMENDATION TO DISTRICT COURT TO
     WITHDRAW REFERENCE TO SCHEDULE JURY TRIAL

      On October 23, 2019, U.S. Bankruptcy Judge Robert J. Faris issued a

Recommendation to District Court to Withdraw Reference to Schedule Jury Trial.

ECF No. 1-2. Judge Faris recommended that this Court withdraw reference of this

adversary proceeding to schedule a jury trial in April 2021 before a district judge.

Id. at 2. Judge Faris further recommended that the adversary proceeding remain in

bankruptcy court for all other purposes until ninety days prior to the trial date,

including setting and adjusting deadlines for discovery and filing motions to join
parties, amend the complaint, compel discovery, as well as motions to dismiss and

for summary judgment. Id.

      On October 29, 2019, the Court directed the parties to file any objections to

the Recommendation by November 8, 2019. There being no objections, the Court

ADOPTS Judge Faris’ Recommendation.

      Magistrate Judge Trader shall issue a scheduling order setting an April 2021

trial date and related trial deadlines. This matter will remain with Judge Faris for

all other purposes until ninety days before trial.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, November 20, 2019.




CIVIL NO. 19-00574 JAO-RT; KANE V. PACAP AVIATION FINANCE, LLC; ORDER ADOPTING
RECOMMENDATION TO DISTRICT COURT TO WITHDRAW REFERENCE TO SCHEDULE
JURY TRIAL
